DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 12 are objected to because of the following informalities:  Claim 1 recites “electrically conducive particles” in line 3 of the claim instead of “electrically conductive particles.”  Appropriate correction is required.  Claims 2-5 and 12 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Applicant recites “a plurality of recessed portions that are arranged along an outer shape of the terminal, and are not arranged a center portion of the terminal” in lines 8-9 of the claim.  However, it is unclear as to what the recitation of “are not arranged a center portion of the terminal” is referring to since the limitation is not grammatically clear regarding how the recessed portions are arranged with respect to a center portion of the terminal.  It is not clear as to whether the recessed portions are “arranged in a center,” “arranged around a center,” arranged at a center,” etc.  Thus, the recitation of “a plurality of recessed portions that are arranged along an outer shape of the terminal, and are not arranged a center portion of the terminal” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation of “a plurality of recessed portions that are arranged along an outer shape of the terminal, and are not arranged a center portion of the terminal” will be interpreted as “a plurality of recessed portions that are arranged along an outer shape of the terminal, and are not arranged in a center portion of the terminal.”  Claims 2-5 and 12 are rejected as being dependent on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065437) for the following reasons:
[AltContent: textbox (Claim 1 of U.S. 11,428,999 discloses:
An electro-optical device comprising: an electro-optical panel; and an anisotropic conductive film having a plurality of electrically conducive particles that are arranged along a first direction and a second direction intersecting with the first direction as viewed in plan view, 
wherein the electro-optical panel has a terminal that is coupled to a printed circuit board via the anisotropic conductive film, the terminal has a plurality of recessed portions that are arranged along a third direction and a fourth direction intersecting with the third direction, 
at least one of the first direction and the second direction along which the electrically conductive particles are arranged is different in arrangement direction from both the third direction and the fourth direction along which the recessed portions are arranged.)][AltContent: textbox (Claim 13 of 17/870,854 discloses:
An electronic apparatus comprising: an anisotropic conductive film having a plurality of electrically conducive particles that are arranged along a first direction and a second direction intersecting with the first direction as viewed in plan view; and 
a substrate having a terminal that is coupled to a printed circuit board via the anisotropic conductive film, 
wherein the terminal has a plurality of recessed portions that are arranged along a third direction and a fourth direction intersecting with the third direction, 
at least one of the first direction and the second direction along which the electrically conductive particles are arranged is different in arrangement direction from both the third direction and the fourth direction along which the recessed portions are arranged.)]
Claim 1 of U.S. 11,428,999 does not expressly disclose a substrate having a terminal.  However, Yumoto et al. (U.S. 2006/0065437) discloses an electro-optical device (1, Fig. 1) comprising a substrate (22, Fig. 1) having terminals (terminals of 130, Figs. 1 and 4; page 9, para [0051]) in order to provide a rigid substrate that can support electrical connections to the terminals.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the electro-optical device of U.S. 11,428,999 with a substrate that can support a terminal in order to obtain the benefits of providing a rigid substrate that can support electrical connections to the terminals as taught by Yumoto (Figs. 1 and 4).  Claim 13 of 17/870,854 is thus disclosed in Claim 1 of U.S. 11,428,999 in view of Yumoto.
[AltContent: textbox (Claim 2 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the first direction is a direction intersecting with an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction along an extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 14 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the first direction is a direction intersecting with an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction along an extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]
Therefore, Claim 14 of 17/870,854 is disclosed in Claim 2 of U.S. 11,428,999.





[AltContent: textbox (Claim 3 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction intersecting with an extending direction of a short side of the terminal, the third direction is a direction along the extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 15 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction intersecting with an extending direction of a short side of the terminal, the third direction is a direction along the extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]
Therefore, Claim 15 of 17/870,854 is disclosed in Claim 3 of U.S. 11,428,999.




[AltContent: textbox (Claim 4 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction intersecting with the extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 16 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction intersecting with the extending direction of the long side of the terminal, and the fourth direction is a direction along the extending direction of the short side of the terminal.)]
Therefore, Claim 16 of 17/870,854 is disclosed in Claim 4 of U.S. 11,428,999.

















[AltContent: textbox (Claim 5 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction along the extending direction of the long side of the terminal, and the fourth direction is a direction intersecting with the extending direction of the short side of the terminal.)]Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 17 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the first direction is a direction along an extending direction of a long side of the terminal, the second direction is a direction along an extending direction of a short side of the terminal, the third direction is a direction along the extending direction of the long side of the terminal, and the fourth direction is a direction intersecting with the extending direction of the short side of the terminal.)]
Therefore, Claim 17 of 17/870,854 is disclosed in Claim 5 of U.S. 11,428,999.

















[AltContent: textbox (Claim 6 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 2, wherein an angle θ1 formed by the third direction and the first direction intersecting each other satisfies a following formula 1
Tan θ1≥0.5×D2/L (formula 1) where a length between recessed portions arranged at both ends of the long side of the terminal out of the recessed portions arranged along the third direction is L and a width of the terminal is D2.)]Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 18 of 17/870,854 discloses:
The electronic apparatus according to claim 14, wherein an angle θ1 formed by the third direction and the first direction intersecting each other satisfies a following formula 1 
Tan θ1 ≥ 0.5 x D2/L... (formula 1) where a length between recessed portions arranged at both ends of the long side of the terminal out of the recessed portions arranged along the third direction is L and a width of the terminal is D2.)]
Therefore, Claim 18 of 17/870,854 is disclosed in Claim 6 of U.S. 11,428,999.

















[AltContent: textbox (Claim 7 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 2, wherein an angle θ2 formed by the third direction and the first direction intersecting with each other satisfies a following formula 2
Tan θ2≥0.5×(D1+D2)/L (formula 2) where a length between recessed portions arranged at both ends of the long side of the terminal out of the recessed portions arranged along the third direction is L, an average diameter of the electrically conductive particles is D1, and a width of the recessed portion is D2.)]Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 19 of 17/870,854 discloses:
The electronic apparatus according to claim 14, wherein an angle 82 formed by the third direction and the first direction intersecting with each other satisfies a following formula 2 
Tan θ2 ≥ 0.5 x (D1+ D2)/L... (formula 2) where a length between recessed portions arranged at both ends of the long side of the terminal out of the recessed portions arranged along the third direction is L, an average diameter of the electrically conductive particles is D1, and a width of the recessed portion is D2.)]
Therefore, Claim 19 of 17/870,854 is disclosed in Claim 7 of U.S. 11,428,999.















[AltContent: textbox (Claim 8 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 3, wherein an angle θ3 formed by the fourth direction and the second direction satisfies a following formula 3
Tan θ3≥0.5×D2/W (formula 3) where a length between recessed portions arranged at both ends of the short side of the terminal out of the recessed portions arranged along the fourth direction is W and a width of the recessed portion is D2.)]Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 20 of 17/870,854 discloses:
The electronic apparatus according to claim 15, wherein an angle θ3 formed by the fourth direction and the second direction satisfies a following formula 3 
Tan θ3 ≥ 0.5 x D2/W... (formula 3) where a length between recessed portions arranged at both ends of the short side of the terminal out of the recessed portions arranged along the fourth direction is W and a width of the recessed portion is D2.)]
Therefore, Claim 20 of 17/870,854 is disclosed in Claim 8 of U.S. 11,428,999.

















[AltContent: textbox (Claim 9 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 3, wherein an angle θ4 formed by the fourth direction and the second direction satisfies a following formula 4
Tan θ4≥0.5×(D1+D2)/W (formula 4) where a length between recessed portions arranged at both ends of the short side of the terminal out of the recessed portions arranged along the fourth direction is W, an average diameter of the electrically conductive particles is D1, a width of the recessed portion is D2.)]Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 21 of 17/870,854 discloses:
The electronic apparatus according to claim 15, wherein an angle 64 formed by the fourth direction and the second direction satisfies a following formula 4 
Tan θ4≥ 0.5 x (D1 + D2)/W... (formula 4) where a length between recessed portions arranged at both ends of the short side of the terminal out of the recessed portions arranged along the fourth direction is W, an average diameter of the electrically conductive particles is D1, a width of the recessed portion is D2.)]
Therefore, Claim 21 of 17/870,854 is disclosed in Claim 9 of U.S. 11,428,999.















[AltContent: textbox (Claim 10 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the electrically conductive particles include electrically conductive particles arranged in a fifth direction intersecting with the first direction and the second direction.)]Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 22 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the electrically conductive particles include electrically conductive particles arranged in a fifth direction intersecting with the first direction and the second direction.)]
Therefore, Claim 22 of 17/870,854 is disclosed in Claim 10 of U.S. 11,428,999.

[AltContent: textbox (Claim 11 of U.S. 11,428,999 discloses:
The electro-optical device according to claim 1, wherein the recessed portions are arranged at a pitch including at least one of a first arrangement pitch that is larger than an arrangement pitch of the electrically conductive particles and a second arrangement pitch that is smaller than the arrangement pitch of the electrically conductive particles.)]Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,428,999 in view of Yumoto et al. (U.S. 2006/0065737) for the following reasons:
[AltContent: textbox (Claim 23 of 17/870,854 discloses:
The electronic apparatus according to claim 13, wherein the recessed portions are arranged at a pitch including at least one of a first arrangement pitch that is larger than an arrangement pitch of the electrically conductive particles and a second arrangement pitch that is smaller than the arrangement pitch of the electrically conductive particles.)]
Therefore, Claim 23 of 17/870,854 is disclosed in Claim 11 of U.S. 11,428,999.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the electro-optical device of claim 1 having all the combination of features including the terminal has a plurality of recessed portions that are arranged along an outer shape of the terminal, and are not arranged at a center portion of the terminal.  Claims 2-5 and 12 are allowable as being dependent on claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871